Citation Nr: 0712286	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a right wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1960 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted service connection for 
residuals of a right wrist injury, evaluated as 10 percent 
disabling.

In an August 2004 rating decision, service connection was 
granted for donor site and surgical scars of the right wrist 
and a noncompensable rating was assigned.  The veteran did 
not appeal this decision. 

In November 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

Residuals of a right wrist fracture have not resulted in 
ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
evaluation for service- connected residuals of a right wrist 
fracture have not been met.  38 U.S.C.A. §§ 1155; 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
See Dingess, 19 Vet. App. at 491.  

Once a claim for service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
does not trigger additional § 5103(a) notice.   Id. at 493.  
While the veteran has not claimed that VA has not complied 
with the notice requirements of the VCAA, § 5103(a) and § 
3.159(b)(1) are no longer applicable in the instant case.  
Service connection was granted in July 2001, a disability 
rating was assigned, and an effective date was established.  
Therefore, the veteran's claim was substantiated as of July 
2001.  Any error in failing to provide § 5103(a) notice could 
not be prejudicial to the veteran because the purpose of 
§5103(a) notice is to provide notice of what is required for 
the veteran to substantiate his claim, and here, his claim 
has been substantiated.  See Id. (holding that the Board does 
not commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

Additionally, once a claim for service connection is 
substantiated, VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of a complying rating decision in July 2001 and 
issuance of the January 2003 statement of the case and 
supplemental statements of the case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in June 2001, April 2003, and November 2006.  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A June 2001 VA examination revealed that the veteran was left 
hand dominant.  Range of motion of the right wrist was 0 to 
50 degrees of dorsiflexion, with pain at 40 degrees and 
throughout; 0 to 60 degrees of palmar flexion, with pain at 
50 degrees and throughout; 0 to 20 degrees of radial 
deviation with pain at 20 degrees; and 0 to 35 degrees of 
ulnar deviation with pain at 35 degrees.  Diagnostic tests 
showed osteoarthritis.  The veteran was diagnosed as having a 
right wrist injury; status-post bone graft surgery due to 
non-healing with residual post-traumatic arthritis, well-
healed scar, and pain on range of motion.  

During an April 2003 VA examination, the veteran complained 
of having constant loss of movement of the right wrist with 
occasional inflammation of the joint with use, at which time 
he could not use his right hand.  Physical examination of the 
right wrist showed no swelling, redness, heat, weakness or 
instability.  Range of motion was limited by stiffness.  
Dorsiflexion was 0 to 20 degrees, palmar flexion was 0 to 20 
degrees, radial deviation was 5 degrees, and ulnar deviation 
was 10 degrees.  Diagnostic tests showed a healed undisplaced 
radial fracture and degenerative arthritis.  The veteran was 
diagnosed as having limitation of motion of the right wrist.  

In November 2006, the veteran was afforded another VA 
examination.  The claims file was reviewed.  The veteran 
reported that his wrist pain increased and flared up with 
overuse.  He retired early from his occupation of installing 
flooring due to his increased pain.  The veteran had crepitus 
and painful movement.  Physical examination of the right 
wrist revealed passive palmar flexion 0 to 30 degrees, with 
pain at 30 degrees, and 0 to 25 degrees with resistance, with 
pain at 0 degrees.  Range of motion was limited on repetitive 
use by pain, with range being 0 to 25 degrees of palmar 
flexion.  Deluca evaluation showed a decrease in overall 
range of motion with repetitive use.  There was no 
incoordination or fatigue.  Flare-ups occurred with overuse 
every 1 to 2 months and lasted several days.  X-rays showed 
moderately severe degenerative joint disease of the right 
wrist with narrowing of joint spaces of the carpal bones.  
The veteran was diagnosed as having moderately severe 
degenerative joint disease of the right, non-dominant wrist, 
secondary to in-service fracture with bone graft.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected residuals of a right wrist 
fracture are evaluated under Diagnostic Code 5215.  Under 
Diagnostic Code 5215, a 10 percent evaluation may be assigned 
for palmar flexion limited in line with the forearm, and for 
dorsiflexion less than 15 degrees.  A 10 percent evaluation 
is the only assignable rating under this diagnostic code for 
both the major and minor extremities.

Under Diagnostic Code 5214, a 20 percent evaluation may be 
assigned for favorable ankylosis of the minor wrist in 20 
degrees to 30 degrees dorsiflexion (a 30 percent evaluation 
is warranted for the dominant wrist).  A 30 percent 
evaluation may be assigned under this diagnostic code for 
ankylosis of the minor wrist in any other position, except 
favorable (a 40 percent rating is warranted for the dominant 
wrist); a 40 percent evaluation requires unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Review of the evidence of record shows that the veteran's 
right wrist is his minor extremity and range of motion is 
somewhat limited.  During the April 2003 examination, 
dorsiflexion was 0 to 20 degrees and palmar flexion was 0 to 
20 degrees.  The November 2006 examination showed palmar 
flexion of 0 to 25 degrees with resistance.  Thus, the 
evidence shows that the veteran's right wrist, although 
limited in motion, does not show dorsiflexion as limited to 
less than 15 degrees or that palmar flexion is limited in 
line with the forearm, as required for even a minimum 10 
percent rating under Diagnostic Code 5215.  Consequently, the 
objective range of motion studies by themselves do not show 
entitlement to a compensable rating under the Diagnostic 
Codes for limitation of motion.  Nor does the evidence show 
any ankylosis of the right wrist as required for a higher 
rating under Diagnostic Code 5214.  

Although the veteran does not meet the objective range of 
motion criteria for a compensable rating under the Diagnostic 
Codes for limitation of motion of the wrist, he was assigned 
a 10 percent rating for his right wrist disability.  The RO 
stated that the evaluation was based on reduced range of 
motion, pain and x-ray evidence of osteoarthritis.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The RO 
has considered the veteran's arthritis and pain in assigning 
the 10 percent for his right wrist disability.  Where a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a DeLuca analysis is foreclosed.  Johnston v. 
Brown, 10 Vet.App. 80 (1997).  Since the veteran has been 
granted the maximum rating possible under Diagnostic Code 
5215, the analysis required by DeLuca would not result in a 
higher schedular rating.  The evidence of record does not 
show that the veteran's limitation of motion of the right 
wrist resulting from pain or functional loss is of the 
severity to warrant a higher rating, as the pain and 
functional loss do not result in or approximate ankylosis of 
the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) for the residuals of a right wrist fracture.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  The RO found that referral for 
extraschedular consideration was not warranted in this case.  
The Board agrees.

The evidence does not show that there is such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The record shows that the veteran has not been hospitalized 
for treatment of his residuals of a right wrist fracture.  In 
addition, the record does not show that he has any symptoms 
outside of the rating criteria for which he is not being 
compensated.  It must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The record shows that the 
veteran chose to retire early from his occupation in 
installing flooring due to the increased pain in his right 
wrist.  The evidence, however, does not show that the veteran 
is unable to work in some other field that does not require 
him to engage in manual labor.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a right wrist injury is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


